DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.
Drawings
	Proposed drawing amendments were received on 9/3/2021. These proposed drawing amendments are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Landman on 10/7/2021.
IN THE CLAIMS as filed 9/3/2021:
In Claim 16, line 5, preceding the limitation “and the rotary knob” add the following limitation --the carrier part provided with a holding pin extending through a center of the permanent magnet,--.
In Claim 25, line 4, replace the limitation “a holding pin that projects” with --the holding pin projects--.
In Claim 29, line 2, delete the limitation “the retention means are flexible snap-in hooks, and”.
In Claim 33, line 3, following the limitation “the device” add the limitation --, the carrier part including a holding pin extending therefrom--.
In Claim 33, line 6, preceding the limitation “and the rotary knob” add the following limitation --the holding pin extending through a center of the permanent magnet,--.
Reasons for Allowance
	Claims 16-18, 20-23, 25-27, 29-31, 33-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 16 as amended above.
The proposed amendments filed 9/3/2021 overcome the 35 USC 102(a)(1) rejection over Olsson (US 2010/0265176) and the 35 USC 103 rejection over the first interpretation of Bruntz (US 6,288,351) in view of Olsson as within each of Olsson and 
	After further consideration, the 35 USC 103 rejection over the second interpretation of Bruntz in view of Olsson and Fukunuga (US 2015/0287557) is withdrawn on the basis that Claim 16 as a whole is considered unobvious over the second interpretation of Bruntz in view of Olsson and Fukunuga. As noted in the Final Rejection dated 6/3/2021, Bruntz does not disclose: that the rotary knob is adjustable in the axial direction between a non-pressed position and a pressed position; that the rotary knob comprises a polygon socket, in a view parallel to the axial direction. As Bruntz does not disclose axial movement for the rotary knob, Bruntz is not designed to accommodate axial movement of the rotary knob. Therefore, even though providing rotary knobs with axial movement may be known, modifying Bruntz to move in a manner not contemplated by Bruntz substantially changes how Bruntz basically functions, which is a factor that weighs against providing that modification in Bruntz. The Final Rejection dated 6/3/2021 essentially proposed to convert element (36) within Bruntz into the claimed permanent magnet and to modify the socket of element (32) that receives element (36), and thus the Final Rejection dated 6/3/2021 essentially proposed to make two simultaneous modifications to overlapping features for different reasons. After further consideration, that fact that two simultaneous modifications are required to be made to overlapping features in a manner that substantially changes how a device functions in a manner that that device was not specifically designed to function is a factor that weighs towards patentability as it is more likely than not that one of ordinary skill in the art would not actually make the totality of changes as proposed in the Final actually motivated to do. Therefore, the totality and type of modifications required to be made to the second interpretation of Bruntz in view of Olsson and Fukunuga in order to achieve the limitations of Claim 16 is considered unobvious. 
However, Claim 16 as presented 6/3/2021 is still rejectable over Olsson in view of Fukunuga (specifically, fig 2B and [0132] of Olsson). For example, within Figure 2 of Olsson, element (106) could be interpreted as the proposed holding pin, however, the holding pin does not extend through the center of the permanent magnet (104), as now required by Claim 16 as amended above. Figure 31 of Olsson discloses a holding pin (2725) extending through the center of the permanent magnet (2704), however, Figure 31 of Olsson is a distinct embodiment in comparison to Figure 2 of Olsson, and Figure 31 of Olsson has additional deficiencies with regard to the limitations of Claim 16. For example, Figure 31 of Olsson discloses a plurality of permanent magnets (3306) received by the rotary knob (3302), however, Olsson explicitly describes the magnets (3306) as being movable in order to provide a click feeling, and thus it would not be obvious to modify the shape of the receiving socket to have a polygonal shape or force-
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656